Title: From Benjamin Franklin to William Strahan, 19 July 1751
From: Franklin, Benjamin
To: Strahan, William


Dear Sir,
Philadelphia, July 19, 1751
This serves to cover the enclosed and recommend the affair to your care. I have assured the gentlemen concerned that you will serve them as well and cheap as any bookseller in London. They are men of ability, and will be constant customers.
We are all well, and join in the most cordial salutations to you, Mrs. Strahan, and your children. I am, dear sir, yours affectionately,
B Franklin
